Case: 2:17-cv-00998-EAS-EPD Doc #: 241 Filed: 09/08/20 Page: 1 of 1 PAGEID #: 12222




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 IN RE: E. I. DU PONT DE
 NEMOURS AND COMPANY C-8
 PERSONAL INJURY LITIGATION,
                                                    Civil Action 2:13-md-2433
                                                    JUDGE EDMUND A. SARGUS, JR.
                                                    Magistrate Judge Elizabeth Preston Deavers


 This document relates to: Travis and Julie Abbott v. E. I. du Pont de
 Nemours and Company, Case No. 2:17-cv-998.


                           DISPOSITIVE MOTIONS ORDER NO. 39

        This matter is before the Court on Plaintiffs’ Motion for Judgment as a Matter of Law

 (ECF No. 167) and Defendants’ Motion for Judgment as a Matter of Law (ECF No. 169). These

 motions reflect the parties’ requests made in open court during the trial in this matter. Plaintiffs

 moved for judgment on the issue of the statute of limitations and Defendant moved for

 judgement on all of Plaintiffs’ claims. Both parties moved under Rule 50 of the Federal Rules of

 Civil Procedure. For the reasons set forth on the record during trial, the Court GRANTS

 Plaintiffs’ Motion (ECF No. 167) and DENIES Defendant’s Motion (ECF No. 169).

        IT IS SO ORDERED.


 9/8/2020                                      s/Edmund A. Sargus, Jr.
 DATE                                          EDMUND A. SARGUS, JR.
                                               UNITED STATES DISTRICT JUDGE
